ASSIGNMENT, NOVATION, AND FIRST AMENDMENT AGREEMENT

relating to

the assignment of an interest under, and amendments to, the Production Sharing Contract relating to the
Ain Sifni Block

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

HUNT OLL MIDDLE EAST LIMITED (PREVIOUSLY KNOWN As HUNT OIL COMPANY OF
THE KURDISTAN REGION)

and

IMPULSE ENERGY CORPORATION
Assignment, Novation, and First Amendment Agreemeat ~ Ain Sifni

TABLE OF CONTENTS

DEFINITIONS AND INTERPRETATION

ASSIGNMENT AND NOVATION...

AMENDMENTS TO CONTRACT ...

REPRESENTATIONS.......

RELEASE...

GENERAL PROVISIONS ...
This agr

between:

(each a“

(A)

(B}

(cp

(Dp)

(BE)

Assignment, Novation, and First Amendment Agreement — Ais Sift

ASSIGNMENT. NOVATION, AND FIRST AMENDMENT AGREEMENT

cement (the “Agreement™) is entered into as of 26 July 2011 (the “Agreement Date”)

a) THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (ithe

“Government”};

Q) HUNT OIL MIDDLE EAST LIMITED (previously known as HUNT OIL
COMPANY OF THE KURDISTAN REGION), a company established and
existing under the laws of the Cayman Islands, whose registered office is at 1900
North Akard Street, Dallas, Texas 75201 U.S.A. (“Hunt Oi”); and

QG) IMPULSE ENERGY CORPORATION, 2 company established and existing under
the laws of the British Virgin Islands, whose registered office is at Palm Grove
House, PO Box 3190, Road Town, Tortula, British Virgin Islands (“Impulse”):

Party” and collectively, the “Parties™).
RECITALS

The Government, Hunt Oil and Impulse are parties to a Production Sharing Contract dated 8
September 2007 in respect of the Ain Sifni Block in the Kurdistan Region of Iraq (the
“Contract”.

Hunt Oil has provided the Government with a letter of representations and warranties (the

“Letter of Representations and Warranties”) dated on the Agreement Date and guarantee in
favour of the Government in respect of Hunt's payment obligations under the Contract, dated on
the Agreement Date (the “Hunt Guarantee”). The Government and Hunt Oil have, on the
Agreement Date, entered into a Termination Agreement in respect of an indemnity in respect

of Government authorisations (the “Termination Agreement”).

Impulse wishes to assign and novate the entirety of its participating interest in the Contract,
and all of its nights, duties, obligations and liabilities under and in the Contract (hereinafter the

“Assigned Interest™) to Hunt Oil, and Hunt Oil wishes to accept such rights, duties,

obligations and liabilities under and in the Contract insofar as they relate to the Assigned
Interest. The Government is willing to consent to such assignment and novation by execution
of this Agreement. As a result of the assignment and novation, Hunt Oil will, in accordance

with this Agreement and the Contract, hold the entire interest of the Contractor.

The Parties wish, effective from the Agreement Date, to change the Contract Area existing
prior to the Agreement Date to remave the Jebel Kand area and to aid the Maqlub area.

The Parties wish to amend the Contract to provide for the Government to hold the

Government Interest from the Effective Date as a curried interest and include an Option of

tw
(F)

(Ga)

(Hy)

w

a

(Ky

Assignment, Novation, and First Amendment Agreement ~ Ais Sifni

Third Party Participation to enable the Government to nominate the Third Party Interest
Holder, which option may be exercised at any time from the Agreement Date up to and
including 31 March 2012,

The Parties further wish to amend the Contract to obligate Hunt Oil and future holders of all
or part of the participating interest held by Hunt Oil at the Effective Date, and future holders
of all or any participating interest in the Contract (except in respect of the Government Interest
and where the Government is the holder of the Third Party Interest), to pay capacity building
payments to the Government. Hunt Oil is willing to agree to charge ils participating interest
with the capacity building payment obligations, and the Parties are willing to agree to the
appropriate amendments to the Contract.

The Government will deposit all capacity building payments into a segregated account for use
solely to support and finance infrastructure and capacity building projects in the Kurdistan
Region.

The Parties further wish to confirm that the First Sub-Period of the Exploration Period is
extended until 31 March 2012.

The Parties wish to confirm that the Government has received and approved a Joint Operating
Agreement in accordance with the terms of the Contract.

The Parties wish to make such further amendments to the Contract as may be appropriate.

‘The Parties affirm their ongoing commitment and adherence to the Principles and Criteria of

the Extractive Industries Transparency Initiative (EITI).
DEFINITIONS AND INTERPRETATION

Unless otherwise defined herein (including the recitals) capitalised terms have the meanings
ascribed to them in the Contract (before amendment by this Agreement). As used in this
Agreement:

“Agreement” is defined in the preamble.
“Agreement Date™ is defined in the preamble.
“Assigned Interest” is defined in Recital (C).
“Contract” is defined in Recital (A).
“Government” is defined in the preamble.
“Hunt Off" is defined in the preamble.

“Hunt Guarantee” is defined in Recital (1).

“Impulse” is defined in the preamble.
2.2

23

24

32

Assignment, Novation, and First Amendment Agreement ~ Ais Sifni

“Letter of Representations and Warranties” is defined in Recital (B}.

“Other Agreements” is defined in clause 5.3.

ty” and “Parties” are defined in the preamble.
“Termination Agreement” is defined in Recital (B).
“Third Party” is defined in Clause 5.2.

The descriptive headings in this Agreement are for convenience only, do not constitute a part
of this Agreement, and do not affect the construction or interpretation of this Agreement. A

reference to a “Clause” is a reference to a clause of this Agreement,
ASSIGNMENT AND NOVATION

With effect from the Agreement Date, Impulse assigns and novates its Assigned Interest and
all of its rights and obligations arising on or after the Agreement Date under the Contract to
Hunt Oil on and subject to the terms of this Agreement, and Hunt Oil hereby accepts such
assignment of the Assigned Interest and such rights and obligations on and subject to the
terms of this Agreement.

Hunt Oil is, as a consequence of the assignment of the Assigned Interest to Hunt Oil and the
amendments to the Contract, the sole Contractor Entity, and Impulse is no longer a Contractor

Entity under the Contract.

Hunt Oil shall perform all of its obligations under the Contract, as amended by this
Agreement, as the sole Contractor Entity, whether such obligations arase or arise on, before,
or after the Agreement Date, as if Hunt Oil had been the sole Contractor Entity on and from
the Effective Date.

It is hereby agreed that the Contract shall continue in full force and effect and that, as and
from the Agreement Dute, its terms have only changed to the extent set out in this Agreement.

AMENDMENTS TO CONTRACT
The Contract is amended as provided in this Clause 3.
Recitals

The portion of the first paragraph of the Contract, following the word “BETWEEN” setting
out the parties shall be deleted and restated as follows:

“The KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the “GOVERNMENT™);

AND
33

34

Assignment, Novation, and First Amendment Agreement — Ais Sifni

HUNT OIL MIDDLE EAST LIMITED, a company established and existing under the laws
of the Cayman Islands, whose registered office is ut 1900 North Akard Street, Dallas, Texas
75201 U.S.A. (“Hunt Oi");

(hereafter individually referred to as a “Party” and collectively as the “Parties™).”
The recitals are amended by adding a new paragraph (E):

“(E) This Contract was amended pursuant to the First Amendment Agreement
between the Parties and Impulse Energy Corporation dated 26 July 2011.7

Definitions

In Article 1.1, the definitions of “CONTRACTOR™ and “CONTRACTOR Entity” are
deleted in their entirety and restated as follows:

“CONTRACTOR means, individually, each CONTRACTOR Entity and, jointly,
all CONTRACTOR Entities,

CONTRACTOR Entity means, as at any time of determination, a Party to this
Contract other than the GOVERNMENT (in any capacity, including its capacity as
the Public Company and its capacity as the Third Party Interest Holder). Neither the
Government nor any holder of the Government Interest is ever a CONTRACTOR
Entity. At any time when there is only one entity constituting the CONTRACTOR,
any reference to “the entities constituting the CONTRACTOR™ or the
“CONTRACTOR Entities” or similar reference, shall be construed as “the entity
constituting the CONTRACTOR”. As of the Effective Date, Hunt Oil is the only
CONTRACTOR Entity and owns an undivided interest in the Contract in the

following percentage:
Hunt Oit sixty per cent (60%)

A CONTRACTOR Entity’s undivided interest in the liabilities, rights and
obligations of the CONTRACTOR shall be the undivided interest of such
CONTRACTOR Entity (expressed as a percentage of the total interests of all
CONTRACTOR Entities) in the right and obligations derived from the
CONTRACTOR’ interest in the Contract.

The balance of the interest in the Contract, being forty per cent (40%), is the
Government Interest of twenty per cent (20%), which is a carried interest in the
CONTRACTOR’s entitlement to Profit Petroleum in accordance with Articles 4.1 to
4.12, and the Third Party Interest of twenty per cent (20%), which, at the Effective
Date, is held by the GOVERNMENT but for which the CONTRACTOR bears the
liabilities as defined in Articles 4.13 to 4.28.
Assignment, Novation, and First Amendment Agreement ~ Ais Sifni

3.5 New definitions are added in Article 1.1, in the appropriate alphabetical order, as follows:
“Contractor's Statement of Estimated Petroleam Costs is defined in Article 4.19.
Cretaceous means the Shiranish formation of the Cretaceous age, in all or in part.

First Sub-Periad is defined in Article 6.2(a).

Hunt Oil is defined in the preamble.

Notice of Intended TPI Assignment is defined in Article 4.1 8(a),

Option of Third Party Participation is defined in Article 4.17.

Second Sub-Period is defined in Article 6.2(b).

Simrit-1 Well is defined in Article 10.2(¢).

Third Party Interest is defined in Article 4.13.

Third Party Interest Holder is defined in Article 4.14.

TPI Assi

ent Confirmation N. is defined in Article 4.18(5),

‘TPI Conversion Date is defined in Article 4.24.~

3.6 In Article 1.1, the definitions “First Commercial Declaration Date”, “First Exploration Well”,

“Option to Participate”, and “Second Exploration Wells” are deleted.
37 In Article 1.1, the definition of “Contract” is deleted in its entirety and restated:

“Contract means this production sharing contract, including its Annexes A, B and C
that are an integral part hereaf, as well as any extension, renewal, substitution or
amendment of this production sharing contract that may be agreed in writing in
accordance with Article 43.7 by the persons who are Parties at the time of such

amendment.”

3.8 In Article 1.1, the definition af “Joint Operating Agreement” is deleted in its entirety and
restated:

“Joint Operating Agreement means the agreement executed by the
CONTRACTOR Entities for the purpose of establishing their rights and obligations,
inter se, as holders of the participating interest, which agreement shall be: (a)
consistent with prudent international petroleum industry practice, and (b) consistent

with the provisions of this Contract.”
39

30

3

3

Assignment, Novation, and First Amendment Agreement — Ais Sifni

Contract Area
Article 3 of the Contract is deleted in its entirety and restated:

“The Contract Area covers the Ain Sifni Block, as detailed and indicated on the map attached
in Annex A. The total area of the Contract Area may be reduced only in accordance with the

provisions of this Contract.”

The Parties agree that the seismic operations conducted by the CONTRACTOR on lands that
were included in the Contract Area from 8 September 2007 until the Agreement Date and
lands that were included in the area known as “Bueshiqa” from 8 September 2007 until the
Agreement Date, shall for all purposes be treated as Petroleum Operations under the Contract
and, without limiting the foregoing, costs incurred with respect to such activities shall be
treated as Petroleum Costs and Articles 30 and 31 of the Contract shall apply to such
Petroleum Operations. The recoverable cost of such Petroleum Operations was Two Million
Two Hundred Fifty-Nine Thousand Six Hundred Thirty-Eight Dollars and Six Cents
(USS2,259,638.06). The Parties agree that for the purpose of determining the areas to be
relinquished under Article 7.1(b) of the Contract, the “initial Contract Area” shall be the
Contract Area on the Agreement Date.

Annex A to the Contract is deleted in its entirely and restated as provided in Annex | attached
to this Agreement.

Government Interest, Third Party Option and Related Provisions
Article 4 is deleted in its entirety and restated:

“ARTICLE 4 ~ GOVERNMENT PARTICIPATION; THIRD PARTY I

Government Interest

at The GOVERNMENT has a carried interest of twenty per cent (20%) in the
CONTRACTOR's entitlement to Profit Petroleum in accordance with
Article 26 (the “Government Interest”), as more fully defined in Articles
42045.

4.2 The GOVERNMENT or any other holder of all or any part of the
Government Interest is not, in such capacity, a CONTRACTOR Entity.
The GOVERNMENT or any other holder of the Government Interest,
whether in whole or in part, has no obligation or liability to the
CONTRACTOR to contribute any share of Petroleum Costs or any other
liability or obligation of a CONTRACTOR Entity or to the
CONTRACTOR or any CONTRACTOR Entity and has no corresponding
entitlement to Cost Petroleum.

43 Subject to Article 4.4, a holder of all or any part of the Government Interest
is not, if that is its only capacity under this Contract, entitled to any notices
44

4s

46

47

Assignment, Novation, and First Amendment Agreement — Ain Sifni

under this Contract or entitled to provide amy consents, except as
specifically provided otherwise, but has rights and obligations under Article
a2.

Any term of this Contract may be waived or amended without the consent of
a holder of a Government Interest (in such capacity), unless such waiver or
amendment would change any right or obligation of a holder of a

Government Interest.

Persons, other than the GOVERNMENT or a Public Company, that are
holders of all or part of the Government Interest, are jointly and severally
obligated to pay the Production Bonuses in accordance with Articles 32.3
and 32.4. If the GOVERNMENT or a Public Company, as a holder of the
Government Interest, fails to pay all or any part of such Production
Bonuses: (i) the failure will not constitute a default by the
CONTRACTOR, (ii) the GOVERNMENT will have no remedies against
the CONTRACTOR as @ consequence thereof, and {iii} the
GOVERNMENT will not be entitled to terminate this Contract or any
CONTRACTOR Entity’s interests hereunder.

The capacity of a holder of the Government Interest, as it may arise pursuant
to the provisions of this Contract, shall in no event impair the rights of the
CONTRACTOR to seek to settle a dispute or to refer such dispute to
arbitration or expert determination in accordance with the provisions of
Article 42.

The provisions of Article 39 do not apply with respect to any assignment by
any holder of a Government Interest of all or any part of its Government
Interest. The assignment of the Government Interest is governed by this
Article 4. A permitted assignee of a holder of the Government Interest will
have, in respect of the assigned Government Interest, the same rights and

obligations as the holder of the Government Interest prior to the assignment.

The GOVERNMENT may at any time designate a Public Company as the
holder of all or any part of the Government Interest without the consent of,
or prior notice to, any other Party, The Public Company will be deemed a
Party to this Contract only in respect of its Government Interest, but will not
be required to sign any formal assignment or accession agreement except as
required by the GOVERNMENT. The GOVERNMENT and the Public
Company will provide the CONTRACTOR with a notice notifying the
CONTRACTOR of such designation by the GOVERNMENT to a Public
Company, and the CONTRACTOR shall be entitled to rely on such notice
for all purposes under this Contract,
48

49

Assignment, Novation, and First Amendment Agreement — Ain Sifni

Only for the purposes of article 37 of the Kurdistan Region Oil and Gas
Law, whenever and to the extent the Government Interest is held by a Public
Company, the Government Interest shall be deemed held by the
GOVERNMENT. The GOVERNMENT incurs no liabilities or
obligations (directly, indirectly, or implicitly) to any other Party as a
consequence of such deemed ownership, and the GOVERNMENT will not
be deemed to guarantee any obligation of the Public Company or any holder
of all any part of the Government Interest.

Subject to Article 4.12, the GOVERNMENT may at any time assign all or
part of its Government Interest to a Person that is not a Public Company
without the consent of any other Party. Such assignee will be deemed a
Party to this Contract only in respect of its Government Interest, but will not
be required to sign any formal assignment or accession agreement unless
otherwise required by the GOVERNMENT. The GOVERNMENT and the
assignee will provide the CONTRACTOR with such a notice, jointly
signed by each, notifying the CONTRACTOR of such assignment by the
GOVERNMENT, and the CONTRACTOR shall be entitled to rely on

such notice for all purposes under this Contract,

Subject to Article 4.12, a Public Company may assign part or all of its
Government Interest to another Public Company, to the GOVERNMENT,
or to any other Person without the consent of, or prior notice ta, any other
Party, but may not make any assignment without the prior consent of the
GOVERNMENT, and any such assignment may only be made in
accordance with any assignment and novation or other agreements and
conditions required by the GOVERNMENT. Any assignment by a Public
Company of all or part of its Government Interest to another Public
Company or any other Person without the prior consent of the
GOVERNMENT or not in accordance with the requirements of the
GOVERNMENT will be void. The Public Company or the
GOVERNMENT shall promptly notify the CONTRACTOR of any
assignments of the Government Interest held by such Public Company, and
the CONTRACTOR will be entitled to rely on such notice for all purposes
under this Contract.

Subject to Article 4.12, a holder of all or part of the Government Interest
which is not the GOVERNMENT or a Public Company may assign part or
all of its Government Interest to any other Person without the consent of, or
prior notice to, any other Party. Such holder shall not make any
assignments without prior notice to and the consent of the
GOVERNMENT and in accordance with any assignment and novation or
other agreements and conditions required by the GOVERNMENT. Any
assignment by such folder without the prior consent of the
GOVERNMENT of not in accordance with the requirements of the
4.i2

Assignment, Novation, and First Amendment Agreemeat ~ Ain Sifni

GOVERNMENT will be void. The assignor and the assignee shall jointly
and promptly notify the CONTRACTOR of any assignments of the
Government Interest pursuant to this Article 4.11, and the CONTRACTOR
will be entitled to rely on such notice for all purposes under this Contract.

Nothing under this Contract prohibits a CONTRACTOR Entity at any time
from offering to acquire and/or acquiring all or any part of the Government
Interest from any Person that is a holder of such Government Interest. [f at
any time any holder of all or any part of the Government Interest (including
the GOVERNMENT and a Public Company) intends to offer to sell all or
part of its Government Interest to any Person that is not a Public Company
or the GOVERNMENT, the applicable holder of the Government Interest
shall timely notify the CONTRACTOR of the availability of the
Government Interest, No CONTRACTOR Entity has any preemption or
similar priority rights in respect of the Government Interest, and the holder
is not required to sell and assign to a CONTRACTOR Entity.

Third Party Interest

4.13

aid

415

4.16

417

The “Third Party Interest” is an undivided interest of twenty per cent
(20%) in the Contract, with all of the nghts, obligations and liabilities of a
CONTRACTOR Entity except as otherwise provided for im Articles 4.13
through 4.28.

A holder of all or any part of the Third Party Interest is a “Third
Interest Holder”.

The initial Third Party Interest Holder is the GOVERNMENT.

To the extent the GOVERNMENT is a Third Party Interest Halder the
GOVERNMENT will have no liabilities or obligations as a Third Party
Interest Holder arising under or related to the Contract (including any
obligation to pay Petroleum Costs, Production Bonuses and Capacity
Building Payments and any implied liabilities or obligations) and the
CONTRACTOR shall bear the liabilities and obligations of the
GOVERNMENT as Third Party Interest Holder, including any obligation
to pay Petroleum Costs, Production Bonuses and Capacity Building
Payments. The CONTRACTOR shall undertuke all work required by the
Contract. To the extent the GOVERNMENT assigns the Third Party
Interest to a third party and that third party reimburses CONTRACTOR for
its pro rata share of Petroleum Costs from the Effective Date, such third
party shall be entitled to recover amounts paid as Petroleum Costs.

Until the TP1 Conversion Date {as defined in Article 4.24), the
GOVERNMENT may assign and novate all or any part of the Third Party
Assignment, Novation, and First Amendment Agreemeat — Ain Sifni

Interest to one or more Persons without the prior consent of any other Party
and in accordance with Articles 4.18 to 4.23, provided that no assignee may
have, afer giving effect to the assignment together with any other interests
its holds as a CONTRACTOR Entity, less than five percent (5%)
participating interest in the Contract (such rights being the "Option of
Third Party Participation"). Each Party assigns to the GOVERNMENT
all of its rights to provide any consents to such assignment and novation,
and each Party is deemed to have consented to cach nomination and
assignment by the GOVERNMENT in accordance with Articles 4.18
through 4.23 to the extent required under Applicable Law to effect the
GOVERNMENT’s assignment and novation. The provisions of Articles
39.1, 39.2 and 39.3 do not apply to assignment by the GOVERNMENT of
all or any part of its Third Party Interest.

The GOVERNMENT may assign and novate all or part of its Third Party
INTRACTOR with:

Interest, only by providing the C

(a) a notice (each such notice a “Notice of Intended TPE
Assignment”) to the CONTRACTOR which specifies: (i) each
Person the GOVERNMENT intends to assign and novate all or
part of the GOVERNMENT's Third Party Interest, and (ii) the
amount of the GOVERNMENT's Third Party Interest to be

assigned to each such Person; and

(b) not less than thirty (30) days after the date of the Notice of Intended
TPL Assignment, a notice (each such notice 1 “TPIT Assignment
Confirmation Notice”), signed by cach proposed assignee and the
GOVERNMENT, confirming: (i) the assignment and novation as
set forth in the Notice of Intended TPE Assignment, (ii} each
ussignee’s acceptance of the assiznment and novation, including the
amount of the GOVERNMENT's Third Party Interest assigned to it,
(iii) each assignee’s undertaking to perform its obligations as a
CONTRACTOR Entity in accordance with this Contract, (iv) each
assignee’s payment obligations under Article 4.21(c), and (v) each
assignees acceptance of a direct right of action against it by the
other CONTRACTOR Entities for breach of its payment
obligations under the arbitration agreement set forth in this

Contract.

Upon receipt of a Notice of Intended TP! Assignment, the CONTRACTOR
shall, as soon as practical, provide the GOVERNMENT and cach of the
nominated assignees with the CONTRACTOR's statement of estimated
Petroleum Costs (cach a “Contractor's Statement of Estimated
Petroleam Costs”) incurred as of a cost determination date established by
the CONTRACTOR which date must be as near as practicable (with regard
Assignment, Novation, and First Amendment Agreement — Ain Sifni

to securing accurate and complete accounting information) to the date of the
Notice of Intended TPL Assignment. The Contractor's Statement of
Estimated Petroleum Costs will be subject to the audit rights of the Parties,
including the proposed assignees, and to equitable adjustment in accordance
with Article 4.23. Each Contractor's Statement of Estimated Petroleum
Costs must set forth: (i) the total Petroleum Costs as of the cost estimation
date, (ii) the Petroleum Costs that would be allocable to each proposed
assignee based on the Third Purty Interest to be assigned to it, (ili)
Petroleum Costs incurred after the Effective Date, (iv) the amount of such
Petroleum Costs incurred after the Effective Date which is attributable to the
Third Party Interest, (vy) the amount of such Petroleum Costs incurred after
the Effective Date which has been paid by each CONTRACTOR Entity,
and (vi) the amount of such Petroleum Costs incurred after the Effective
Date that have not been paid by cach CONTRACTOR Entity (whether or
not then due und owing} and the proportion of such amount that would be
allocable and payable by each proposed assignee based on the Third Party
Interest to be assigned to it. Each CONTRACTOR Entity shall also provide
its wire instructions for the purpose of receiving payments pursuant to
Article 4.21 (ec).

If the CONTRACTOR is unable to provide such a Contractor's Statement
of Estimated Petroleum Costs within twenty (20) days after receipt of a
Notice of TP! Assignment, or such later date as the GOVERNMENT may
agree, then the CONTRACTOR Entities will not be entitled to payment as
provided in Article 4.21{c}, without prejudice to the assignee’s general
obligations to pay its share of Petroleum Costs under any Joint Operating

Agreement,

As of the date of the TPI Assignment Confirmation Notice:

(a) the GOVERNMENT's Third Party Interest will be deemed
automatically assigned and navated to cach assignee in accordance
with TP] Assignment Confirmation Notice;

(b) each assignee of the GOVERNMENT’s Third Party Interest
identified in the TPI Assignment Confirmation Notice will: (i) be a
Party to this Contract and (ii) have all the rights and obligations of
a CONTRACTOR Entity as of the Effective Date to the extent of
its assigned Third Party Interest;

(ep each assignee will be obligated to pay to cach CONTRACTOR
Entity within sixty (60) days after the date of the TP] Assignment
Confirmation Notice, by way of cleared funds to the bank accounts
nominated by the CONTRACTOR Entities, an amount equal to
Petroleum Costs incurred by the CONTRACTOR from the

12
Assignment, Novation, and First Amendiment Agreemeat ~ Ain Sifni

Effective Date which are allocable to such assignee’s assigned
Third Party Interest and payable to each CONTRACTOR Entity
as set forth in the Statement of Estimated Petroleum Costs plus an
additional Twe Million Five Hundred Thousand Dollars
(US$2,500,000); and

(d) where a Joint Operating Agreement exists which has been approved
by the GOVERNMENT, the Third Party Interest Holder is
obligated to accede to the Joint Operating Agreement within thirty
(30) days following the date of the TPE Assignment Confirmation
Notice without any material changes to the terms thereof not agreed
by the other CONTRACTOR Entities party thereto.

Each CONTRACTOR Entity shall promptly take all actions requested by
the GOVERNMENT to give effect to the assignment and novations of the
GOVERNMENT's Third Party Interest as set forth in a TPL Assignment
Confirmation Notice. If the GOVERNMENT determines or an assignee
requires that an agreement or other documentation signed by the
GOVERNMENT and each CONTRACTOR Entity or other Party is
desirable to evidence the GOVERNMENT’ assignment and novation, each
such Party shall promptly execute such documentation within ten (10) days
of receipt thereof. If a Party fails to deliver such signed agreement or other
documentation in the form required by the GOVERNMENT within ten (10)
days of receipt thereof, then such Party irrevocably constitutes and appoints
the GOVERNMENT (or any other Person which at any time during the
term of the Contract may be nominated by the GOVERNMENT) to act
alone, and with full power of substitution, as to such Party’s true and lawful
attorney and agent, with full power and authority tn its name, place and stead
to execute. file and record when as and where required, any and all of such
documentation and hereby ratifies such execution, recording and filing. The
power of attorney granted by this Article 4.22 is irrevocable and will survive
the insolvency, dissolution, winding-up or bankruptcy of such Party and
extends to bind such Party’s trustees, administrators, successors and assigns.
Each such Party waives any and all defences which may be available to
contest, negate or disaffirm the action of the GOVERNMENT taken under
such power of attorney, provided that the terms of any such documentation
do not increase or change any right or obligation of such Party under this
Contract, except as required to reflect the additional interests of the Third
Party Interest Holder. Each CONTRACTOR Entity shall ensure that the
authorising resolutions of its board or shareholders, as applicable,
specifically authorises the provision of the power of attorney set forth in this
Article 4.22, and shall provide a certified copy of such resolutions on or
before the date such CONTRACTOR Entity becomes a Party.
Assignment, Novation, and First Amendment Agreemeat ~ Ain Sifni

Except as provided in the next sentence, the payment obligations of cach
assignee of the GOVERNMENT’s Third Party Interest, and the
CONTRACTOR’s statement of estimated Petroleum Costs, will be subject
to applicable audit rights and be subject to being equitably decreased based
on the results of such audits and to being equitably increased to the extent
actual Petroleum Costs exceed the Petroleum Costs included in Contractor's
Statement of Estimated Petroleum Costs. If an assignee fails to make any
payments to the GOVERNMENT or 2 CONTRACTOR Entity as
contemplated by this Article 4 in connection with an assignment of a Third
Party Interest, or if such assignee fails to accede to a Joint Operating
Agreement as provided herein, the GOVERNMENT will be entitled, on not
Jess than thirty (30) days’ prior notice, to cancel the assignment of the Third
Party Interest to such assignee, with effect from the date of the TPI
Confirmation Notice, and such assignee waives and releases and
indemnifies the GOVERNMENT and each other Party from any claims,

losses, demands, or expenses with respect thereto.

Government TPI Conversion

4.26

The provisions of Articles 4.24 through 4.27 only apply if the
GOVERNMENT is a Third Party Interest Holder at 12.01 am (Erbil time}
1 April 2012 (the “TPI Conversion Date"), and only apply in respect of the
Third Party Interest held by the GOVERNMENT as of the TPI Conversion
Date.

The right of the GOVERNMENT to assign its Third Party Interest will
expire on the TPI Conversion Date.

The GOVERNMENT’s Third Party Interest as of the TP] Canversion Date
is deemed automatically assigned in its entirety, pro rata, as of the TPI
Conversion Date, to each of the CONTRACTOR Entities on the TPI
Conversion Date (but not including any assignees of the
GOVERNMENT’s Third Party Interest in accordance with Articles 4.13
through 4.23). As of the TPI Conversion Date, each such CONTRACTOR
Entity will have such additional Third Party Interest with all the rights,
duties, obligations and liabilities under this Contract in respect of such Third
Party Interest from the Effective Date.

The provisions of Articles 39.1, 39.2 and 39.3 do not apply to the deemed
assignments as set forth in Article 4.26. The GOVERNMENT and cach
CONTRACTOR Entity is deemed to have: (i) consented to the assignment
and novation of the GOVERNMENT's Third Party Interest to the extent
required under Applicable Law to effect the automatic assignment and
novation contemplated by Article 4.26, and (ii) agreed to the assumption of
all rights, liabilities, and obligations associated therewith,
Assignment, Novation, and First Amendment Agreement ~ Ais Sifni

Joint Operating Agreement

428 The CONTRACTOR Entities, or any of them, shall not enter into any Joint
Operating Agreement in respect of this Contract except if the terms of such
Joint Operating Agreement have been approved by the GOVERNMENT,
are in compliance with Applicable Laws of the Kurdistan Region as of the
date of the approval by the GOVERNMENT, and does not require the
affirmative vote of CONTRACTOR Entities holding more than sixty per
cent (60%) of the participating interest in the Contract for any decision of
any operating committee established under such Joint Operating Agreement,

3.13 In Article 39.5, the words “Option to Participate” are deleted and replaced with “Option of
Third Party Participation”.

34 Article 39.6 is deleted in its entirety and restated:

“The GOVERNMENT may not at any time transfer any or all of its mghts
and obligations under this Contract to any Person, including to a Public
Company or any other company or entity, except in accordance with Article
4 and Articles 32,7 through 32.16. For purposes of clarity, Articles 39.1 and
39.2 do not apply to holders of the Government Interest in respect of the
Government Interest in their cupacity as such. The consent of any holder of
the Government Interest (in such capacity) is not required for any
assignment by a CONTRACTOR Entity.”

Exploration Period

315 Article 6.2 is deleted in its entirety and restated:

“The Exploration Period shall be subdivided in two (2) sub-periods as
follows:

(a) an initial sub-period (the “First Sub-Period™) commencing on the
Effective Date and terminating on the 31 March 2012; and

(b) a second sub-period of two (2) years commencing on 1 April 2012
and terminating on | April 2014 (the “Second Sub-Period"),

each a “S!

Period” and collectively the “Sub-Periods.”

It is understood that the right of the CONTRACTOR to accede to the next
Sub-Period shall be subject to fulfilment of the Minimum Exploration
Obligations or minimum work obligations applicable to the previous Sub-
Period.”
3.16

317

3.18

39

3.20

3.21

Assignment, Novation, and First Amendment Agreement ~ Ais Sifni

Article 6.4 is deleted in its entirety and restated:

“If the CONTRACTOR decides not to enter into the Second Sub-Period, it
shall notify the GOVERNMENT at least thirty (30) days prior to the expiry
of the First Sub-Period, and the Exploration Period shall expire at the end of
the First Sub-Period.~

Article 6.5 is deleted in its entirety and restated:

“i the CONTRACTOR has fulfilled its Minimum Exploration Obligations
for the Second Sub-Period of the Exploration Period but considers that
additional work is required prior:

fa) to deciding to submit an Appraisal Work Program and Budget as
provided under Article 12.2 in respect of a Discovery, or

(b) to deciding to declare a Discovery as a Commercial Discovery in
accordance with Article 12.6{a) or 14.5(a), which additional work
may include the preparation and/or execution of an Appraisal Work
Program and Budget as provided under Article 12.2 and/or Gas
Marketing Operations,

then the CONTRACTOR will automatically be entitled to an extension of
the Second Sub-Period to & September 2014. The CONTRACTOR's
notification of its intention to exercise such extension and its duration shall
be submitted in writing to the GOVERNMENT at least thirty (30) days
prior to the end of the Second Sub-Period.”

Article 6.6 is deleted in its entirety.

In Article 6.8, the word “extensions” is deleted and replaced with “extension”.

In Article 6.9:

(ap the words “within the maximum” are deleted and replaced with

“during the”;

(b) the words “of seven (7) Contract Years (as provided in Article
6.2)" are deleted; and

(c) the words “(notwithstanding the maximum period provided in
Article 6.2)" are deleted.

In Article 6.12, the reference to “6.107 is deleted and replaced with “6.97 and the reference to

“6.117 is deleted and replaced with “6.107,
3.22

3B

34

3.25

3.26

3.27

Assignment, Novation, and First Amendment Agreement — Ais Sifni

In Article 6, existing Articles 6.7 through 6.13 are renumbered 6.6 through 6.12, respectively.

Minimum Exploration Work Obligations

Article 10.2(d) is amended by deleting “, committing for this purpose a minimum financial
amount of Three Million Five Hundred Thousand Dollars (USS3,500,000)".

Article 10.2(e) is deleted in its entirety and restated:

“fe

drill two (2) Exploration Wells (the first of which was completed
prior to the date of the First Amendment Agreement and is known
as the “Simrit-f Well”).

The CONTRACTOR shall be obligated to use the Simrit-l Well
to evaluate the Cretaceous formation by 31 December 2011;
provided that if the CONTRACTOR is unable to evaluate the
Cretaceous formation, it will have until the end of the First Sub-
Period to re-drill the Simrit-! Well to allow for the testing of such

formation,”

A new Article 10.2(f) is added as follows:

“fh

from the Agreement Date (as defined in the First Amendment
Agreement), commit at east Sixteen Million Dollars
(US316,000,000) in performing the work described in this Article
10.2."

Article 10.3 is deleted in its entirety and restated:

In Article 10.4:

“During the Second Sub-Period, the CONTRACTOR shall:

(a)

(b)

fa)

acquire, process and interpret one hundred twenty-five (125) square
kilometres of three dimensional seismic data, committing for this
Purpose a minimum financial amount of Four Million Dollars
(USS4,000,000); and

drill one (1) Exploration Well, committing for this purpose a
minimum financial amount of Ten Million Dollars
(US$10,000,000)."

in paragraph (c}, in the first paragraph, after “Management
Committee” the words “except for the Simrit-] Well, which shall
be drilled to the Cretaceous,” are added.
3.8

3.29

Assignment, Novation, and First Amendment Agreement — Ais Sifni

(b) in paragraph (c), in the last paragraph, after “Management
Committee” the words “except for the Simrit-1 Well, which shall
be deemed to have been drilled to the Cretaceous,” are added.

In Article 1.1, the definition of “Minimum Financial Commitment” is deleted in its entirety

and restated as follows:

“Minimum Financial Commitment means:

(a) in respect of the First Sub-Period, the amount set out in Article
10.2(f); and
(b) in respect of the Second Sub-Period, the total of the amounts set

out in Articles 10.3¢a) and 10.3¢b).”
Cupacity Building Payments
New definitions are added in Article 1.1, in the appropriate alphabetical order, as follows:
“Annual Reconciliation Statement is defined in Article 32.7(c).

Capacity Building Bonus means cither the Initial Capacity Building Bonus or the Second
Capacity Building Bonus, as appropriate.

Capacity Building Account means a segregated bank account with a reputable bank in the
name of, and maintained by, the GOVERNMENT, the sole purpose of which is to support
and finance certain infrastructure and capacity building projects to be identified by the
GOVERNMENT in its sole discretion in the Kurdistan Region.

Capacity Building Payment means the obligation of the CONTRACTOR to pay an amount
equal to the Capacity Building Value.

Capacity Building Payment Instalments means each obligation of the CONTRACTOR to
pay an umount equal to the Capacity Building Value as provided by Articles 32.7 through
32.16.

Capacity B

Payment Monthly Statement is defined im Article 32.7(a).

Capacity Building Value means, in respect of any period of determination, an amount in
Dollars equal to the value, established in accordance with Article 27, of twenty per cent (20%)
of the CONTRACTOR’s share of Profit Petroleum. The CONTRACTOR’s shure of Profit
Petroleum does not include the Profit Petroleum attributable to the Government Interest.

First Amendment Agreement means the Assignment, Novation, and First Amendment
Agreement between the GOVERNMENT, Hunt Oil and Impulse Energy Corporation dated
26 July 2011.
Assignment, Novation, and First Amendment Agreement — Ais Sifni

Government Buyer is defined in Article 32.7(b) 1).
Initial Capacity Building Bonus is defined in Article 32.2.1.
Loss or Expense is defined in Article 32.12(c).

Rights Sale means a sale, assignment, or other disposal of the GOVERNMENT"s rights to
receive Capacity Building Payment Instalments from the CONTRACTOR, whether for a lump
sum payment or in instalment payments, and whether the purchaser assumes all payment risk
and all risk as to the amount of Capacity Building Payment Instalments, or otherwise,

Second Capacity Bi

¢ Bonus is defined in Article 32.2.2.
Signature Bonus is defined in Article 32.17

Iw In Article 16.14, after the words in the first sentence “The GOVERNMENT and” the
following is inserted: “, subject to Articles 32.10(a) and (b),”

3 In Article 26.9, the following sentence is added to the end of the Article:

“Notwithstanding the other provisions of this Article 26.9, where the
CONTRACTOR is in breach of any of its obligations in respect of the
payment of Capacity Building Payment Instalments under Articles 32.7
through 32.16, the GOVERNMENT will have the rights set forth in
Articles 32.10 through 32.11."

3.32 Articles 27.1 and 27.2, and Paragraphs 7 and $ of Annex B, are amended by replacing the
word “Quarter” in each instance in each Article and Paragraph, with the word “Month”; and in.
Paragraph 7.2 of Annex B, the words “twenty-one (21)" are deleted and replaced by “ten
«oy.

33 Article 27.4 is deleted in its entirety and restated:

“By the tenth 10") day of each Month, the CONTRACTOR shall provide
a statement to the GOVERNMENT showing the CONTRACTOR's
calculations of the value of Petroleum produced and sold from the Contract
Area for the previous Month. Such statement shall include the following

information:

(a) quantities of Crude Oil sold by the CONTRACTOR Entities
during the preceding Month constituting Arm's Length Sules
together with corresponding sale prices;

(b) quantities of Crude Oil sold by the CONTRACTOR Entities
during the preceding Month that do not fall in the category referred
to in paragraph (a) above, together with sale prices applied during,
such Month;
3M

345

3.6

Assignment, Novation, and First Amendment Agreement ~ Ais Sifni

de) inventory in storage belonging to the CONTRACTOR Entities at
the beginning and at the end of the Month; and

(d) quantities of Natural Gas sold by the CONTRACTOR Entities
and the GOVERNMENT together with sale prices realised.

Concurrently with the delivery of the monthly statement, the
CONTRACTOR shall deliver the Capacity Building Payment Monthly
Statement to the GOVERNMENT as provided in Article 32.7(2).”

In Article 29.1, after the words “shall be in Dollars and shall”, the following words are added:

“except as provided in the next sentence and Articles 32.7 through 32.16,";

and the following sentence is added at the end of Article 29.1:

“The right of offset provided in this Article 29.1 will not apply in respect of the
obligation of the CONTRACTOR to make Capacity Building Payments as further
provided in Articles 32.7 through 32.16,

In Article 32, Articles 32,1 and 32.2 are deleted in their entirety and restated:

“Signature Bonus

32.1

The GOVERNMENT required the CONTRACTOR, as a condition of
entering into the Contract, to pay to the GOVERNMENT a signature bonus
of Two Million Dollars (US $2,000,000) ("Signature Bonus”) and the
GOVERNMENT confirms timely receipt of the Signature Bonus.

Capacity Building Bonus

32,2

32.2.1 The GOVERNMENT required the CONTRACTOR, as a
condition of entering into the Contract, to pay to the GOVERNMENT a
Capacity Building Bonus of Two Million Dollars (US $2,000,000) (“Initial
Capacity Building Bonus”) and the GOVERNMENT confirms timely
receipt of the Initial Capacity Building Bonus.

32.2.2 A Capacity Building Bonus of Ten Million Dollars (USS
10.44)),000) (“Second Capacity Building Bonus”) shall be payable to the
GOVERNMENT by the CONTRACTOR within thirty (30) days of the
Agreement Date (as defined in the First Amendment Agreement).”

New Articles 32.7 through 32.16 are added as follows:

“Cupacity Building Payments

32.7

In respect of the Capacity Building Payment Instalments:
(b)

Assignment, Novation, and First Amendment Agreement ~ Ais Sifnt

on or before the tenth (10th) day of each Month in the
Development Period, the CONTRACTOR shall provide to the
GOVERNMENT, together with the monthly production statement
prepared by the CONTRACTOR in accordance with Article 27.4
and Paragraph 6.1 of Annex B, and the monthly valuation
statement in accordance with Article 25 and Paragraph 7.1 of
Annex B, a statement (the “Capacity Building Payment Monthly
Statement”) setting out the CONTRACTOR's calculation of the
Capacity Building Value for the preceding Month. In each
Capacity Building Payment Monthly Statement the
CONTRACTOR shall detail each item taken into account in
making its calculation of the amounts due from the
CONTRACTOR, the quantities of Profit Petroleum produced
during the Month covered by such Capacity Building Payment
Monthly Statement, the volumes of such production sold, the
Capacity Building Value attributed to such sales, and the Capacity
Building Payment Instalments required to be paid with respect
thereto by the CONTRACTOR;

on the same date on which the CONTRACTOR provides the
Capacity Building Payment Monthly Statement to the
GOVERNMENT in accordance with Article 32.7(a), the
CONTRACTOR shall pay (except as provided in the next
sentence) the Capacity Building Payment Instalment shown as
owed by the CONTRACTOR in the Capacity Building Payment
Monthly Statement. If:

a) the CONTRACTOR has sold the CONTRACTOR's
Profit Petroleum to {i} the GOVERNMENT or a Public
Company (or 4 company or an entity owned and controlled,
directly or indirectly, by 2 Public Company or the
GOVERNMENT), (ii) the State Oil Marketing
Organisation (SOMO) or (iii) any entity owned and
controlled by the Government of Inq (each

and if

“Government Buyer”

@ any Government Buyer has not paid the CONTRACTOR
for the Petroleum lifted by such Government Buyer, then:

@) the CONTRACTOR is only obligated to pay the
Capacity Building Payment if, and to the extent the
CONTRACTOR receives payment from — such

Government Buyer.

21
fe}

(dy

fe)

Assignment, Novation, and First Amendment Agreement ~ Ais Sifnt

The preceding sentence does not apply with respect to,
and to the extent of sales of the CONTRACTOR’ Profit

Petroleum to any other counterparties:

within thirty (30) calendar days following the date on which the
CONTRACTOR delivered the Final End-of-Year Statement to the
GOVERNMENT for each Calendar Year in accordance with
Article 26,13 and Paragraph 10 of Annex B, and based on the
information in such Final End-of-Year Statement, the
CONTRACTOR shall provide ty the GOVERNMENT a written
reconciliation of the aguregate amount of the Capacity Building
Value and the aggregate payments of the Capacity Building
Payment Instalments during such Calendar Year period (the
“Annual Reconciliation Statement”);

if the results of an Annual Reconciliation Statement show that the
CONTRACTOR has, in the aggregate over the Calendar Year
period covered by the Annual Reconciliation Statement, made
Capacity Building Payment Instalments in an amount less than the
aggregate Capacity Building Value during such Calendar Year
period, the CONTRACTOR shall pay (subject to the same
exception as provided in the second and third sentences of Article
32.7(b)) the amount of the underpayment as shown in the Annual
Reconciliation Statement within thirty (30) calendar days follawing
the same date the CONTRACTOR delivered the Annual
Reconciliation Statement to the GOVERNMENT;

if the results of an Annual Reconciliation Statement show that the
CONTRACTOR has, in the aggregate over the Calendar Year
period covered by the Annual Reconciliation Statement, made
Capacity Building Payment Instalments in excess of the Capacity
Building Value during such Calendar Year period, and if and to the
extent the GOVERNMENT has agreed with the CONTRACTOR
in respect of the amount of such overpayment, the
CONTRACTOR may deduct such overpayment to the extent that
the GOVERNMENT has agreed with the amount of such
overpayment from the next following payments of Capacity
Building Payment  Instalments. In no event will the
CONTRACTOR be entitled to deduct from any one Capacity
Building Payment Instalment more than fifteen per cent (15%) of
the amount that, but for the deduction, would be payable from such
Capacity Building Payment Instalment. The right of set-off against
Capacity Building Payment Instalments will be — the
CONTRACTOR's only remedy in respect of any overpayment,
and the GOVERNMENT will have no obligation to make any

te
ey
Assignment, Novation, and First Amendment Agreemeat ~ Ain Sifni

reimbursement or other compensating payments to the
CONTRACTOR;

w if the CONTRACTOR fails to pay all or part of a Capacity
Building Payment when due, the CONTRACTOR shall pay
interest on the unpaid amount at an annual rate of LIBOR plus two
per cent (2%) compounded monthly from and including the date
the payment was due to, but not including, the date paid; and

i) if any Cupacity Building Payment is due to be paid to the
GOVERNMENT on a day that is either not a banking day in
either the place where the Cupacity Building Account is
muintained, or the location of the financial institution through
which the CONTRACTOR will make such payment, then the
Capacity Building Payment will be due on the next following
banking day. A “banking day” is a day (other than 4 Saturday,
Sunday, or public holiday) on which banks are open for general
business in the specified locations.

Cupacity Building Account

32.8 The GOVERNMENT shall:

(a) establish and maintain the Capacity Building Account; and

(b) deposit all Capacity Building Payments and the Second Capacity
Building Bonus received by the GOVERNMENT into the
Cupacity Building Account.

Rights Sale

32.9. The GOVERNMENT may enter into a Rights Sale without the consent of
the CONTRACTOR or any CONTRACTOR Entity.

Breach; Indemnity

32.10 {a} ifthe CONTRACTOR fails to pay a Capacity Building Payment in
full when due, the GOVERNMENT will, notwithstanding any other
provision of this Contract, any lifting agreement, any sales or marketing
agreement, or any other agreement, automatically be entitled, on not less
than sixty (f()) days prior notice to the CONTRACTOR in the case of the
first default, and not less than thirty (30) days in the case of any subsequent
default to:
(b)

Assignment, Novation, and First Amendment Agreemeat — Ain Sifni

a) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to twenty per cent
(20%) of the CONTRACTOR’ s Profit Petroleum; and

Q continue to lift up to twenty per cent (20%) of the
CONTRACTOR ’s Profit Petroleum for the remainder of
the Development Period.

The CONTRACTOR will have a single cure period of thirty (30)
days only in respect of its first default. If the CONTRACTOR is
in default for the first time, and pays the defaulted Capacity
Building Payments in full plus interest in accordance with Article
32.7(f) in such thirty (30) day period, the GOVERNMENT shail
not exercise its lifting nghts under this Article 32.10 In the cuse of
any subsequent default by the CONTRACTOR, the
GOVERNMENT may exercise its right to lift whether or not the
CONTRACTOR cures its default in the thirty (30) day notice
period,

The lifting tights of the GOVERNMENT pursuant to Article 32.10 are
exercisable by way of set-off, without first resort to legal process, and

without any liability or claims of the CONTRACTOR, the Operator, or any

other Person, and regardless of any provisions of any lifting agreement or

provision of a joint operating agreement or any other agreement to which
the CONTRACTOR or any CONTRACTOR Entity is a party, The
CONTRACTOR sball ensure that all agreements in respect of the lifting or
sale of Petroleum reflect the GOVERNMENT'S priority rights as set forth
in Article 32.10 and this Article 32.11.

fa}

(b)

(ch

The CONTRACTOR shall indemnify the GOVERNMENT from
any Loss or Expense (as defined in Article 32.12(c), below) that
may in any way arise from the exercise by the GOVERNMENT
of its rights in respect of the CONTRACTOR under Article
32.7(b} and (f) and Articles 32.10 and 32.11.

The GOVERNMENT will retain control over the defence of, and
any resolution or settlement relating to, such Loss or Expense. The
CONTRACTOR shall cooperate with the GOVERNMENT and
provide reasonable assistance in defending any claims against the
GOVERNMENT.

“Loss or Expense” means any liability, loss, claim, settlement
payment, cost and expense, interest, award, judgment, damages
(including punitive damages}, diminution in value, fees or other
charge and, to the extent permitted by applicable law, any court

a4
32.13

Assignment, Novation, and First Amendment Agreemeat ~ Ain Sifni

filing fee, court cost, arbitration fee or cost, witness fee, and each
other fee and cost of investigating and defending or asserting a
claim for indemnification, including attorneys’ fees, other
professionals’ fees, and disbursements; but does not include
consequential damages. A claim set forth in a notice from the
GOVERNMENT to the CONTRACTOR will be conclusively
deemed a Loss or Expense if the CONTRACTOR fails to dispute
the GOVERNMENT’s liability by the end of a thirty (30) day
period following the effective date of delivery of the notice from
the GOVERNMENT. The CONTRACTOR shall promptly pay
the deemed Loss or Expense on demand.

The GOVERNMENT 's rights under Articles 32.10 through 32.12 are not
exclusive and are without prejudice to the GOVERNMENT’s termination
rights under Article 45_

Payments; No Set-off or Deduction

32.14

32.15

32.16

Except as provided in Article 32.7(e) and notwithstanding any provision in
this Contract to the contrary, the CONTRACTOR shall pay all Capacity
Building Payments without (and free and clear of any deduction for} set-off

or counterclaim.

The CONTRACTOR acknowledges and accepts that a fundamental
principle of Articles 32.7 through 32.16 is that the CONTRACTOR must
pay the Capacity Building Payments owed by it as and when required.
Accordingly, in respect of its obligations under Articles 32.7 through 32.16
only and except as provided in Article 32.7(e}, the CONTRACTOR hereby
waives any right to rise by way of set off, or invoke as a defence to its
obligations to pay Capacity Building Payments pursuant to Articles 32.7
through 32.16, whether in law or equity, any failure by the
GOVERNMENT, the CONTRACTOR or any CONTRACTOR Entity to
pay amounts due and owing under the Contract or any alleged claim that the
CONTRACTOR may have against the GOVERNMENT, the Operator, a
CONTRACTOR Entity, or any other Person, whether such claim arises

under or relates to this Contract or otherwise.

The CONTRACTOR shall make Cupacity Building Payments to the
GOVERNMENT by wire transfer of immediately available funds in
Dollars in accordance with wire instructions provided by the
GOVERNMENT. The muking of any payments by the CONTRACTOR
under Articles 32.7 through 32.16, or the acceptance or use of any payments
by the GOVERNMENT, does not impair the rights of the
CONTRACTOR or the GOVERNMENT under Article 15. Any dispute
between the GOVERNMENT and the CONTRACTOR in respect of the

337

3

330

3.40

341

3.42

3.43

Assignment, Novation, and First Amendment Agreement ~ Ais Sifni

calculation of each of the Capacity Building Value and the Capacity
Building Payment due with respect thereto is subject to Article 15.9.7

In Article 32.6, after the word “bonus”, the words “or payment” are added.

In Article 39.2, the first word, “Each”, is deleted and replaced with “Except as provided in
Articles 32.7 through 32.16, each”.

In Article 41, the following is added at the end of the Article:

“Notwithstanding the foregoing, this Article 41 will not apply to the
GOVERNMENT in respect of any claim or proceeding arising out of or
related to the exercise of rights by the GOVERNMENT as set forth in
Articles 32.7 through 32.16, im respect of which the GOVERNMENT

expressly reserves all sovereign immunities.”

In Article 42.1, the following sentence is added at the end of the first sentence:

“This Article 42.1 does not apply to any Dispute arising out of, or relating
to, the exercise of rights by the GOVERNMENT, as set forth in Article
32.10, which Disputes shall be subject to the exclusive jurisdiction of the
courts of the Kurdistan Region located in Erbil.”

In Article 45.6, after “31.” is added “32.5.".

In Article 46.3(c), add the words “or its Affiliates” after the word “Party”, the word “law” is
replaced with the word “Law” and the following words are added at the end “and including
any Law applicable to a Party or its Affiliates that would prevent that Party or its Affiliates
from having a business or contractual relationship with # particular person or entity or result in

that Party or its Affiliates being subject to fines or other penalties.”
The following further amendments are made in the Accounting Procedure:

(a) in Paragraph 3.1.9 of Annex B, the words “with the exception of
Taxes described in Article 31,2) and bonus payments” are deleted
and replaced with “with the exception of Taxes described in Article
31.2, bonus payments, Capacity Building Payments, and any other
payments”;

(b) in Paragraphs 4.4 and 13.3.2(h) of Annex B, after the word
“bonuses” in each instance, “, Capacity Building Payments, or
ather payments” is added;

dc} in Paragraph 13.3.1(c) of Annex B after the second reference to

“Article 26” insert “except volumes of Profit Petroleum which are

allocated to other Persons under Article 4 or Article 32”.

26
3.44

3.45

3.46

3.47

4.2

Assignment, Novation, and First Amendment Agreement ~ Ain Sifni

The heading for Article 32 is deleted and restated:

“ARTICLE 32 - BONUSES; CAPACITY BUILDING PAYMENTS”.

In Article 44.1, the existing notice provisions for Hunt Oil and Impulse under the heading “To

each CONTRACTOR Entity: are deleted in their entirety and the following notice provision

is added:

“Haunt Oil Middle East Limited

Attention: Senior Vice President — International Exploration
Email: tewikla@ huntail.com

Address:

1900 North Akard Street

Dallas, Texas 75201 USA”

Article 43.8 is deleted in its entirety and restated:

“This Contract constitutes the entire agreement of the Parties and supersedes.
any and all prior understandings or agreements in respect of the subject

matter of this Contract.”

A new Article 2.9 is added:

“Each CONTRACTOR Entity shall at all times comply, and from and after
the Agreement Date include a provision in each contract entered into with its
Subcontractors a provision requiring that cach Subcontractor
complies, withthe Kurdistan Region Oi and Gas Law and
all other applicable Law. No provision of this Contract will: (a) excuse the
CONTRACTOR or 2 CONTRACTOR Entity or any Subcontractor from
compliance with applicable Law, or (b} impair any night or privilege of the
GOVERNMENT under applicable Law.”

REPRESENTATIONS

Hunt makes the representations and warranties it makes in the Letter of Representations and

Warranties.

Impulse represents that:

its entry into and performance of this Agreement by it have been authorised

by all necessary company action;

this Agreement constitutes a valid, legal, and binding agreement of it;

27
5.

6.

Assignment, Novation, and First Amendment Agreement ~ Ais Sifni

4.2.3 it has received all authorisations and consents required under the law, under
which it is organised that are or will be necessary for the entry into and
performance by it, and the validity and enforceability against it, of this
Agreement;

4.2.4 except as provided in the next sentence, there is no law or agreement to
which it is a party that conflicts with or prevents entry into, delivery, and
performance by it of, or calls into question the validity, legality and
enforceability against it of, this Agreement. No representation is made in

respect of the laws of the Kurdistan Region or Iraq;

4.2.5 — it is pot a party to any administrative or judicial proceeding, litigation, or
arbitration that could affect the validity or enforceability of this Agreement as
to it; and

4.2.6 neither it nor any of its Affiliates hus made, offered, or authorised (and has not
agreed to make and does not expect will be made}, with respect to the matters
which are the subject of this Agreement or the Contract, any payment, gift,
Promise or other advantage, whether directly or through any other Person, to
or for the use or benefit of any public official (ie., any person holding a
legislative, administrative or judicial office, including any person employed
by or acting on behalf of the Government) or any political party or political
party official or candidate for office, where such payment, gift, promise or
advantage violates (i) the laws of the Kurdistan Region or of Iraq, (ii) the laws
of the place of its incorporation or its principal place of business, or (iii) the
principles described in the Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed in Paris on 17
December 1997, which entered into force on 15 February 1999, and the
Convention’s Commentaries. No part of its participating interest in the
Contract under (including any profits it may derive in respect of) the Contract
is held (or to be beld pursuant to this Agreement) or payable to, directly or
indirectly, to or for the benefit (directly or indirectly) of any public official or
any political party or political party official or candidate for office of the
Kurdistan Region or Irag-

RELEASE

As of the Effective Date, Impulse releases each other Party, its respective employees, agents,

owners, Affiliates and attorneys from any obligations, lia

ies, rights, tithes or interests in,

relating to, arising out of or in any way connected with the Contract or this Agreement.
GENERAL PROVISIONS

Articles 36 (Information and Confidentiality), 39 (Assignment and Change of Control), 41
(Waiver of Sovereign Immunity), 42.1 (Negotiation, Mediation and Arbitration), and 44
(Notices) of the Contract, as amended, shall apply to this Agreement.

28
6.2

63

64

6.6

6.7

Assignment, Novation, and First Amendment Agreement ~ Ais Sifni

This Agreement does not create any right under the Contracts (Rights of Third Parties} Act
1999 that is enforceable by any Person who is not a Party (a “Third Party”). The Parties may
rescind or vary the terms of this Agreement without notice to or the consent of any Third

Party.

This Agreement. together with the Letter of Representations and Warranties, the Hunt
Guarantee, the Termination Agreement dated as of the date of this Agreement and the
Contract (the “Other Agreements”) constitutes the final, complete and exclusive expression
of the Parties’ agreement on the matters contained in this Agreement. All prior and
contemporaneous negotiations and agreements between the Parties on the matters contained in
this Agreement and the Other Agreements ure expressly superseded by this Agreement and the
Other Agreements. The provisions of this Agreement may not be explained, supplemented or
qualified through evidence of trade usage or a prior course of dealings. In entering into this
Agreement, neither Party has relied upon any statement, representation, warranty or agreement
of the other party except for those expressly contained in this Agreement and the Other
Agreements. There are no conditions precedent to the effectiveness of this Agreement, other
than those expressly stated in this Agreement.

Each Party shall timely exercise all commercially reasonable endeavours to take, or cause to
be taken, all actions necessary or desirable to consummate and make effective the transactions

this Agreement contemplates.

‘The Parties may amend this Agreement only by a written agreement of the Parties that
identifies itself as an amendment to this Agreement, The Parties may waive any provision in
this Agreement only by a writing executed by the Party against whom the waiver is sought to
be enforced. Any amendment, waiver, or consent signed by the Minister of Natural Resources
is binding on the Government, No failure or delay in exercising any right or remedy, or in
requiring the satisfaction of any condition, under this Agreement by a Party, and no act,
omission or course of dealing between any of the Parties, will operate as a waiver or estoppel
of any right, remedy, or condition. A waiver made in writing on one occasion will he effective
only in that instance and only for the purpose stated, A waiver once given is not to be
construed ax a waiver on any future accasion. No waiver or amendment in respect of this

Agreement will constitute a waiver or amendment of any other agreement between the Parties.

The Parties may execute this Agreement in counterparts, each of which constitutes an original,
and all of which, collectively, constitute only one ayreement. The signatures of all of the
Parties need not appear on the same counterpart, and delivery of an executed counterpart
signature page by facsimile or electronic scan is as effective as executing and delivering this
Agreement in the presence of the other Parties. This Agreement is effective upon delivery of
one executed counterpart from each Party to the other Parties. In proving this Agreement, a
Party must produce or account only for the executed counterpart of the Party to be charged.

If this Agreement is reasonably proven to have been obtained in violation of Kurdistan Region
Law or the laws of Iraq concerning corruption, this Agreement shall be deemed void ab initio

29
Assignment, Novation, and First Amendment Agreement — Ain Sifni

6.8 This Agreement (and any non-contractual obligations arising out of or in connection with it) is

governed by English law.

[Signature page follows.]

30
For and on behalf of Hunt Oi Middle East Limited:

For and on behalf of Impulse Energy Corporation:

Tile: ...

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources
Kardistan Regional Government Kurdistan Regional Government

On behalf of the Regional Council for the Oj! and On behalf of the Ministry of Natural
Gas Affvies of the Kurdistan Region — Iraq

Resources in the Kurdistan Region

[Signature page to the Ain Sifni Assignment, Novation, and First Amendment Agreement.|
For und on behalfof Hunt Oil Middle East Limited:

For and on bebalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
‘On behalf of the Regional Council for the Oit and On behalf of the Ministry of Natural

‘Gas ATairs of the Kurdistem Region ~ lag
Resources in the Kurdistan Region

[Signature page to the Ain Sifni Assignment, Novation, and First Amendment Agreement.)

For and on behalf of Hunt Off Middle East Limited:

For and on behalf of Impulse Energy Corporation:

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government

On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural
Gas Affairs of the Kurdistan Region — Iraq

Resources in the Kurdistan Region

[Signature page to the Ain Sifni Assignment, Novation, and First Amendment Agreement,|

Annex t
ANNEX A ~ Contract Area

Map showing coordinates of Ain Sifni corner points

